Title: To George Washington from Benjamin Tallmadge, 22 October 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Trip Street in North Castle Octo. 22d 1782
                  
                  I have this Evening recd several Letters (via Capt. Brewster) Containing information from Jno. Cork & H.C. the Purport of which is that there have as yet been no late Arrivals of Transports or Troops at N.Y. either from Hallifax or Charlestown, & tho’ the German Recruits have been expected at N.Y. from Hallifax, it is most probable they will not arrive—Both Accounts agree that a part of the British Fleet is about to sail to the W. Indies, & to touch at Charlestown on their way, probably to take a part of that Garrison under their Convoy, & one of them informs that the remainder of the Fleet will go to Gardiners bay for a Season.  The Number of the Fleet destined for the W. Indies is not noted, but Admiral Digby is mentioned as the Commanding Officer of that Squadron.  H.C. adds that the 22d the 40th & the 57th British Regts have just recd orders for Embarkation, but at the same time, he appears doubtful whether they will leave that Place—He also informs that the heavy Garrison Stores have been bro’t near to the Wharfs, & to such Places as are the most convenient for taking them on board.
                  I have recd particular accounts of the present situation of Col. Thomson’s Corps, from a Person who has been on the spot—Yesterday the principal Part of the Regiment laid at Huntington, consisting of about 300 men, the greatest half of which are mounted Dragoons, & the remainder are Infantry.  They ly extended thro’ the Town, & are very much off their Guard.  Detachments have been almost down to Setauket, & it is daily expected that they will move Eastward.  They have neither public forage nor provisions, but live upon the Inhabitants.  One Cause which is said to have prevented their moving before this time, is the frequency of Desertion Which prevails among them, parties being constantly out to pick them up, & opportunities to escape increasing as they proceed Eastward.
                  I hope to be early apprised of any movements which this Corps may make, when I shall immediately report them to Your Excellency.
                  Accounts recd at N.Y. by a Vessel from Cork, mention the loss of the Prince George Man of War, in the Channel, with Admiral Kempenfeldt & above 600 men on board, who all perished, as She sank in a Gale of Wind.  I have the Honor to be, With the highest Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
               